Citation Nr: 0011278	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial 
fibrillation/tachycardia, to include on a secondary basis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
rash, boils, and malignant melanoma, claimed as residuals of 
exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.   

The Board notes that in the March 1996 rating action, the RO 
denied the appellant's claims for the following: (1) 
entitlement to service connection for paroxysmal atrial 
fibrillation/tachycardia, (2) entitlement to service 
connection for a back disability, (3) whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for skin rash, boils, and 
malignant melanoma, claimed as residuals of exposure to Agent 
Orange, (4) whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for Post-Traumatic Stress Disorder (PTSD), and (5) 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  The Board observes that in September 
1996, the appellant filed a Notice of Disagreement (NOD) with 
respect to the above claims, and in December 1996, a 
Statement of the Case (SOC) was issued.  In February 1997, 
the appellant submitted his substantive appeal.  However, the 
Board notes that although the appellant addressed his 
paroxysmal atrial tachycardia, skin, PTSD, and bilateral 
hearing loss claims in his substantive appeal, he did not 
address his claim for service connection for a back 
disability. See 38 C.F.R. § 20.202 (1999); Ledford v. West, 
136 F.3d 776, 770-80 (Fed. Cir. 1998).  Accordingly, this 
issue is not before the Board for appellate consideration.  

Additionally, the Board further notes that in a June 1999 
rating action, the RO granted the appellant's claims for 
service connection for PTSD and service connection for left 
ear hearing loss.  At that time, the RO assigned a 50 percent 
disabling rating under Diagnostic Code 9411 for the 
appellant's PTSD and a zero percent disabling rating under 
Diagnostic Code 6100 for the appellant's left ear hearing 
loss.  The appellant was informed of the above determinations 
and of his appellate rights in June 1999.  However, the 
appellant has not initiated an appeal with respect to either 
the ratings or the effective dates assigned, by the 
submission of an NOD; and, hence, these separate issues are 
not now in an appellate status.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed.Cir. 1997).

In regards to the appellant's new and material claims, the 
Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that the United States Court of Appeals for 
Veterans Claims (formally known as the United States Court of 
Veterans Appeal (hereinafter "the Court")) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 
1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the appellant's current paroxysmal atrial 
fibrillation/tachycardia and his period of active service.

2.  There is no competent medical evidence showing that the 
appellant's current paroxysmal atrial 
fibrillation/tachycardia was caused or aggravated by his 
service-connected PTSD.  

3.  In an August 1992 rating action, the RO denied the 
appellant's claim for entitlement to service connection for 
right ear hearing loss.  The appellant was provided notice of 
the decision and his appellate rights.  A notice of 
disagreement to the denial was not filed.  

4.  Evidence added to the record since the August 1992 rating 
decision includes a February 1998 VA audiometric examination 
and a May 1998 Addendum to the February 1998 examination 
report.  

5.  This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant's current right ear hearing loss is related to 
service, specifically to include any noise exposure during 
service) and, when considered alone or together with all of 
the evidence, both old and new, it has significant effect 
upon the facts previously considered.  

6.  The claim of entitlement to service connection for right 
ear hearing loss is supported by cognizable evidence showing 
that the claim is plausible.  

7.  In April 1994, the RO issued a rating decision which 
denied the appellant's claim for service connection for skin 
rash, boils, and malignant melanoma, claimed as residuals of 
exposure to Agent Orange.  The appellant was provided notice 
of the decision and his appellate rights.  A notice of 
disagreement was not filed.  

9.  Evidence added to the record since the April 1994 rating 
action includes outpatient treatment records from Kaiser 
Permanente, from January 1991 to August 1995, including a 
duplicative copy of a July 1992 Kaiser report, and a November 
1995 VA examination.

10.  This evidence is either duplicative or it does not bear 
directly and substantially upon the subject of whether there 
is medical evidence of a nexus between any current skin rash, 
boils, and malignant melanoma, and the appellant's period of 
service, including any Agent Orange exposure, therein, and; 
when considered alone or together with all of the evidence, 
both old and new, it has no significant effect upon the facts 
previously considered.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
paroxysmal atrial fibrillation/tachycardia, to include on a 
secondary basis, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).

2.  Evidence received since the unappealed August 1992 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for right ear hearing loss, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1999).  

3.  The claim of entitlement to service connection for right 
ear hearing loss is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).   

4.  The April 1994 rating decision, which denied the 
appellant's claim of entitlement to service connection for 
skin rash, boils, and malignant melanoma, claimed as 
residuals of exposure to Agent Orange, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  

5.  Evidence received since the unappealed April 1994 rating 
decision is not new and material to reopen the claim for 
service connection for skin rash, boils, and malignant 
melanoma, claimed as residuals of exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
paroxysmal atrial 
fibrillation/tachycardia, to include on a 
secondary basis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If a cardiovascular disease is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Pertinent regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  To establish secondary service 
connection for a claimed disability, the medical evidence of 
record must establish a direct, causal relationship between a 
service-connected disease or injury and the disability for 
which secondary service connection is sought.  Id.  
Additionally, when aggravation of an appellant's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for paroxysmal atrial 
fibrillation/tachycardia, to include on a secondary basis, is 
well-grounded; that is, a claim which is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Chelte 
v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is not 
well grounded, the appeal must fail and there is no duty to 
assist in developing the facts pertinent to the claim.  See 
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  
Therefore, for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Moreover, a claim for secondary service connection, like all 
claims, must also be well-grounded.  38 U.S.C.A. § 5107(a); 
see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); 
Reiber v. Brown, 7 Vet. App. 513 (1995).  Thus, a well 
grounded claim for secondary service connection requires 
competent medical evidence of nexus between the current 
disability and the asserted service-connected condition.  See 
Anderson v. West, 12 Vet. App. 491, 496 (1999).

To summarize, the appellant contends that his currently 
diagnosed paroxysmal atrial fibrillation/tachycardia is 
related to his period of time in the military.  In the 
alternative, the appellant also maintains that his currently 
diagnosed paroxysmal atrial fibrillation is secondary to his 
service-connected PTSD.  The appellant states, in essence, 
that because of his PTSD, he started to abuse alcohol, and 
that due to his alcohol abuse, he developed paroxysmal atrial 
fibrillation/tachycardia.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves medical etiology or a medical diagnosis, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his paroxysmal atrial fibrillation/ tachycardia 
is either related to service or related to his service-
connected PTSD, is not competent evidence.

In the instant case, the Board notes that the appellant's 
service medical records are negative for any complaints or 
findings of paroxysmal atrial fibrillation/tachycardia.  In 
addition, the appellant's separation examination, dated in 
October 1969, shows that at that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had pain or pressure in his chest, chronic cough, 
palpitation or pounding heart, or high or low blood pressure, 
the appellant responded "no."  Moreover, the Board further 
observes that the appellant's heart was clinically evaluated 
as normal.  

The first medical evidence of record of any diagnosis of 
paroxysmal atrial fibrillation/ tachycardia is in May 1983, 
approximately 13 years after the appellant's separation from 
the military.  The Board notes that the private medical 
records from Kaiser Permanente show that in May 1983, the 
appellant was hospitalized after complaining that his heart 
was pounding.  At that time, the assessment was that he had a 
new onset of atrial fibrillation which probably represented a 
"holiday heart" syndrome.  In addition, the examining 
physician noted that it was possible that the appellant had 
underlying alcoholic cardiomyopathy.  The Board also notes 
that in Dr. T.'s April 1995 statement, Dr. T. diagnosed the 
appellant with paroxysmal atrial fibrillation and noted that 
his condition was most likely related to heavy alcohol use.  
Moreover, the Board further observes that in the appellant's 
November 1995 VA examination, the diagnoses included the 
following: (1) paroxysmal atrial tachycardia, possibly 
secondary to alcoholic cardiomyopathy, and (2) previous heavy 
alcohol use.  

While the above evidence shows that the appellant currently 
has paroxysmal atrial fibrillation/tachycardia, the medical 
evidence does not show a nexus between the appellant's 
current paroxysmal atrial fibrillation/tachycardia and any 
disease or injury in service.  Therefore, the Board observes 
that in light of the above, there is no competent medical 
evidence which shows that the appellant's paroxysmal atrial 
fibrillation/tachycardia is related to service.  Lacking such 
evidence, the claim for service connection for paroxysmal 
atrial fibrillation/tachycardia on a primary basis, is 
denied.

Additionally, the Board further observes that there is also 
no medical evidence of record which shows a nexus between the 
appellant's current paroxysmal atrial 
fibrillation/tachycardia and his service- connected PTSD.  
The Board notes that in light of the above, while the medical 
evidence of record shows that the appellant's paroxysmal 
atrial fibrillation/tachycardia is most likely related to 
heavy alcohol use, the medical evidence is negative for any 
nexus between the appellant's current heart condition and his 
service- connected PTSD.  The Board recognizes that in Dr. 
T.'s April 1995 statement, in regards to the appellant's 
opinion that his alcohol dependence was a result of his PTSD, 
Dr. T. stated that he was not a psychiatrist and could not 
make that connection, but that it was "possible."  Thus, it 
is well to observe that the Court has held that statements 
from doctors which are inconclusive as to the origin of a 
disease cannot fulfill the nexus requirement to ground a 
claim.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  However, the Court 
has recently held that the use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology, and such language is not always too speculative for 
purposes of finding a claim well grounded; the opinion must 
be viewed in its entire context.  Lee v. Brown, 10 Vet. App. 
336 (1997).  However, while the Court in Lee holds that 
cautious language is not always too speculative for purposes 
of finding a claim well grounded, the Court has still left 
open the possibility under Warren and Tirpak that statements 
from doctor which are inconclusive or speculative as to the 
origin of a disease cannot fulfill the nexus requirement to 
ground a claim.  When read in its entire context, the Dr. T's 
statement of a "possible" link between the appellant's 
alcohol dependence and his service-connection PTSD is very 
far from definite and is speculative.  See Bloom v. West, 12 
Vet. App. 185, 186-87 (1999).

In this connection, the Board observes that although Dr. T. 
is a physician with the Department of Family Practice at 
Kaiser, he has specifically indicated that he possesses no 
medical expertise in psychiatry, nor is there any evidence to 
that effect in the record.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997) (implicitly holding that health care 
professions who lack expertise in a particular field are not 
competent to opine on medical questions regarding that 
field).  Therefore, Dr. T.'s opinion that it was possible 
that the appellant's service-connected PTSD caused him to 
develop an alcohol problem, thus supporting the appellant's 
contention that because of his PTSD, he started to abuse 
alcohol, and that due to his alcohol abuse, he developed a 
heart disorder, is not competent evidence, and hence cannot 
serve as a predicate sufficient to make the appellant's claim 
well grounded.  See Bloom and Black, both supra.

In summary, it is the Board's determination that there is no 
competent medical evidence which shows that the appellant's 
current paroxysmal atrial fibrillation/tachycardia is related 
to service.  It is also the Board's determination that there 
is no competent medical evidence which shows that the 
appellant's current paroxysmal atrial 
fibrillation/tachycardia is related to his service-connected 
PTSD.   Lacking such evidence, the appellant's claim for 
service connection for paroxysmal atrial 
fibrillation/tachycardia, to include on a secondary basis, is 
not well grounded and must be denied.  See Anderson and 
Caluza, both supra.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Accordingly, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disability, to include on a secondary basis.  Robinette v. 
Brown, 8 Vet. App. at 77-79.


B.  Whether new and material evidence has 
been submitted to reopen claims for (1) 
entitlement to service connection for 
right ear hearing loss, and (2) 
entitlement to service connection for 
skin rash, boils, and malignant melanoma, 
claimed as residuals of exposure to Agent 
Orange. 

The Board notes that in an August 1992 rating action, the RO 
denied the appellant's claim for entitlement to service 
connection for right ear hearing loss.  In addition, in an 
April 1994 rating action, the RO denied the appellant's claim 
of entitlement to service connection for skin rash, boils, 
and malignant melanoma, claimed as residuals of exposure to 
Agent Orange.  The appellant was provided notice of the above 
decisions and his appellate rights.  He did not file an NOD 
with respect to either issue.  38 U.S.C.A. §§ 7105(a), (b)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.302(a) 
(1999).  Therefore, the August 1992 and April 1994 rating 
decisions became final when the appellant did not file an NOD 
within one year of the date he was notified of those 
unfavorable determinations.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1999).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).





Right Ear Hearing Loss

I.  Factual Background

As previously stated, in an August 1992 rating action, the RO 
denied the appellant's claim for entitlement to service 
connection for right ear hearing loss.  At that time, the RO 
primarily based its decision on the finding that the 
appellant's hearing in his right ear was within normal limits 
on both his induction and separation examinations, and that 
there was no competent medical evidence of a nexus between 
his current right ear hearing loss and service.  As set forth 
earlier, the August 1992 rating decision became final.  

The evidence of record at the time of the August 1992 rating 
action consisted of the appellant's service medical records, 
his personnel records, and a March 1992 VA examination.  The 
appellant's service medical records show that in his pre-
induction examination, dated in August 1966, the audiological 
examination indicated that at 500, 1,000, 2,000, and 4,000 
Hertz, hearing in the right ear was 20, 5, 5, and 0 decibels, 
respectively (American Standards Association units converted 
to International Standards Organization units).  The 
appellant's ears were clinically evaluated as normal.  The 
remaining records are negative for any complaints or findings 
of right ear hearing loss.  The appellant's separation 
examination, dated in October 1969, shows that at that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had any ear trouble or hearing 
loss, the appellant responded "no."  The audiological 
examination indicated that at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, hearing in the right ear was 20, 5, 20, 0, and 
-5 decibels, respectively (American Standards Association 
units converted to International Standards Organization 
units).  The appellant's ears were clinically evaluated as 
normal.  

The appellant's personnel records show that he served in the 
United States Army from November 1966 to November 1969.  
According to the records, the appellant's Military 
Occupational Specialty (MOS) was as an aircraft engine 
repairman.  

In March 1992, the appellant underwent a VA audiometric 
examination.  At that time, he stated that he first noted a 
hearing loss in approximately 1969.  The appellant indicated 
that at that time, he was in Vietnam and working around 
turbine engines on helicopters.  According to the appellant, 
his current right ear hearing loss was related to his in-
service noise exposure.  The examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 5, 0, 5, 15, and 40 decibels, respectively, with a 
pure tone average of 15 decibels.  The appellant's speech 
discrimination percentage for his right ear was 89 percent.  
The examiner interpreted the results as showing right ear, 
mild sensorineural hearing loss at 4,000 Hertz only.   

Evidence submitted subsequent to the August 1992 rating 
action includes a February 1998 VA audiometric evaluation and 
a May 1998 addendum to the February 1998 examination report.  
In February 1998, the appellant underwent a VA audiometric 
evaluation.  At that time, the appellant stated that he had a 
positive history of noise exposure, with no hearing 
protection worn, while in the service.  The appellant 
indicated that since his separation from the military, he had 
had decreased hearing, with difficulty understanding speech 
in noise.  The examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 5, 10, 
10, 25, and 40 decibels, respectively, with a pure tone 
average of 21 decibels.  The appellant's speech 
discrimination percentage for his right ear was 100 percent.  
The examiner interpreted the results as showing hearing 
within normal limits through 3,000 Hertz, with sloping to 
mild noise-induced loss in the higher frequencies for the 
right ear.  

In May 1998, the VA examiner from the appellant's February 
1998 VA audiometric examination submitted an addendum to the 
February 1998 examination report.  At that time, the examiner 
stated that the appellant's service medical records were not 
available at the time of the February 1998 examination, but 
that they were currently available and she had recently 
reviewed them.  The examiner indicated that the appellant's 
right ear demonstrated hearing within normal limits at both 
the induction and discharge examinations.  


II.  Analysis

The Board observes that service connection may be granted for 
a disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

In reviewing the evidence of record in support of the 
appellant's attempt to reopen his claim for service 
connection for right ear hearing loss, the Board finds that 
the February 1998 VA audiometric evaluation is "new and 
material" according to the criteria in 38 C.F.R. § 3.156(a).  
In this regard, the Board observes that the February 1998 VA 
audiometric evaluation is "new" in that it was not of 
record at the time of the RO's denial in August 1992.  
Moreover, the evidence is so significant because it bears 
directly and substantially on the specific matter in the case 
at hand, which is whether the appellant's current right ear 
hearing loss is related to service, specifically to include 
any noise exposure during service.  The Board observes that 
in the February 1998 VA audiometric evaluation, the appellant 
gave a history of noise exposure during service.  In 
addition, the examiner interpreted the audiometric testing 
results as showing hearing within normal limits through 3,000 
Hertz, with sloping to mild noise-induced loss in the higher 
frequencies for the right ear.  Accordingly, the Board 
concludes that the February 1998 VA audiometric evaluation is 
"new and material" evidence because it contains competent 
medical evidence which supports the appellant's contention 
that his current right ear hearing loss is related to his 
period of active service, specifically to the noise he was 
exposed to as an aircraft engine repairman.  Thus, in light 
of the foregoing, it is the Board's determination that the 
appellant has submitted "new and material" evidence to 
reopen his claim for entitlement to service connection for 
right ear hearing loss.  






Skin Rash, Boils, and Malignant Melanoma, 
Claimed as Residuals of Exposure to Agent 
Orange

I.  Factual Background

In an April 1994 rating action, the RO denied the appellant's 
claim of entitlement to service connection for skin rash, 
boils, and malignant melanoma, claimed as residuals of 
exposure to Agent Orange.  At that time, the RO primarily 
based its decision on the finding that there was no competent 
medical evidence relating any skin rash, boils, and malignant 
melanoma, to the appellant's service, including any Agent 
Orange exposure, therein.  As set forth earlier, the April 
1994 rating decision became final.

The evidence of record at the time of the April 1994 rating 
decision consisted of the appellant's service medical 
records, his personnel records, an April 1992 VA examination, 
and a private medical report from Kaiser Permanente, dated in 
July 1992.  The appellant's service medical records are 
negative for any complaints or findings of boils or malignant 
melanomas.  The records show that in July 1968, the appellant 
was treated for a rash on his back.  At that time, he was 
given a cream to apply to the rash.  According to the 
records, in February 1969, the appellant was treated for 
scattered lesions of tinea corporis.  The remaining records 
are negative for any complaints or findings of a skin rash.  
The appellant's separation examination, dated in October 
1969, shows that at that time, in response to the question as 
to whether the appellant had ever had or if he currently had 
any boils, the appellant responded "no."  In response to 
the question as to whether the appellant had ever had or if 
he currently had any skin diseases, the appellant responded 
"yes."  The examining physician stated that the appellant 
had been treated for skin diseases on his "arm and back," 
but that he did not have any current problems.  The 
appellant's skin was clinically evaluated as normal.  

The appellant's personnel records show that the appellant 
served in Vietnam from January 1968 to January 1969.  

In April 1992, the appellant underwent a VA examination.  At 
that time, he gave a 20 year history of dermatitis and noted 
that it would come and go.  The appellant stated that 
initially, the symptoms would include scaly lesions.  He 
noted that he tried Aloe Vera and other creams to help 
relieve the symptoms.  Following the physical examination, it 
was noted that the appellant had dermatitis of the right 
ankle and leg which was resolving.  The appellant was 
diagnosed with probable nummular dermatitis/xerosis and 
folliculitis of the thighs.  The examiner noted that he did 
not feel that the above diagnoses were related to Agent 
Orange.  

A private medical report from Kaiser Permanente, dated in 
July 1992, shows that at that time, the appellant had a four 
millimeter punch biopsy taken from his left shoulder.  The 
diagnosis was of a superficial spreading malignant melanoma, 
Clark's level II.  

Evidence submitted subsequent to the April 1994 rating action 
includes a November 1995 VA examination and outpatient 
treatment records from Kaiser Permanente, from January 1991 
to August 1995, which include a duplicative copy of the July 
1992 report.  In November 1995, the appellant underwent a VA 
examination.  At that time, he stated that while he was in 
the military, he served in Vietnam and was exposed to Agent 
Orange.  The examining physician stated that the appellant 
had numerous complaints regarding his skin, but that overall, 
his history was very unclear.  The examiner noted that the 
appellant was really not very sure about when any of the 
problems started, what the diagnoses were, or whether any 
treatments had been used.  The appellant reported that at 
present, he had a rash on the bottom of his left foot and 
that he had an intermittent problem there, with small 
blisters which were itchy.  According to the appellant, he 
had sought treatment at Kaiser where a culture was taken, but 
he thought that the culture was negative.  The appellant 
stated that it was possible that he had been given something 
for the fungus, but that he did not use it because the 
blisters went away.  He revealed that he also had eruptions 
which he would get on his upper inner arms and his inner 
thighs.  According to the appellant, the eruptions were 
recurrent and he was not really sure when they started, but 
he thought that they possibly started shortly after his 
separation from the military.  The appellant further noted 
that he had a history of alopecia on his scalp which began a 
couple of years ago.  

The physical examination showed that the appellant had 
bilateral and symmetric scale, in a moccasin distribution, 
toe web maceration, erythema, slight distal onycholysis, and 
subungual debris of multiple toenails.  Fingernails were 
normal, and an examination of the arms and thighs was clear.  
There were several areas of typical alopecia areata.  The 
diagnoses included the following: (1) tinea pedis, bilateral, 
(2) history of recurrent rash on arms and legs, and (3) 
alopecia areata, scalp and beard.  In regards to the 
appellant's history of a recurrent rash on arms and legs, the 
examiner stated that the rash was not currently apparent and 
that he could not really comment on what it possibly 
represented.  The examiner indicated that the appellant's 
medical history was very unclear and that it was not clear as 
to which of his problems began in the service, if any.  
According to the examiner, clearly, none of the appellant's 
problems represented chloracne nor did any of them represent 
porphyria. The examiner indicated that he could not directly 
relate any of the above diagnoses to exposure to Agent 
Orange.  

In November 1995, the RO received outpatient treatment 
records from Kaiser Permanente, from January 1991 to August 
1995.  The records are negative for any complaints or 
findings of boils.  The records include a duplicative copy of 
the July 1992 Kaiser report showing that at that time, the 
appellant was diagnosed with a superficial spreading 
malignant melanoma, Clark's level II, on his left shoulder.  
The records show that in August 1992, a biopsy was once again 
taken from the appellant's left shoulder.  At that time, the 
diagnosis was that there was no evidence of residual 
malignant melanoma.  The records also include a bacterial 
culture report, dated in August 1994, which shows that at 
that time, specimens were taken from the appellant's feet.  
The diagnoses included the following: (1) three colony types 
of 2+ staph coagulase, negative, (2) 2+ gram positive 
bacilli, morphologically resembling corynebacterium species, 
and (3) probably contaminant, including aspergillus and 
mycelia steriia.  According to the records, in September 
1995, the appellant underwent a "melanoma check."  At that 
time, he noted that he had a rash on his feet.  The 
assessment was of tinea pedis versus dermatitis.  The 
appellant was given a cream to apply to his feet.  


II.  Analysis

Under the laws administered by the VA, service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The Court has held that, in order for 
a claim to be service connected, there must be a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In the instant case, the appellant contends, in essence, that 
he currently suffers from a skin rash, boils, and malignant 
melanoma, and that these disorders are residuals from his 
exposure to Agent Orange during service in Vietnam.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his skin rash, boils, and malignant melanoma are residuals 
from his exposure to Agent Orange during service in Vietnam, 
is not competent evidence.  In any event, his contentions are 
cumulative of his previous contentions at the time of his 
prior claim.  

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for skin rash, 
boils, and malignant melanoma, the duplicative copy of the 
July 1992 Kaiser report is not "new" in that it was of 
record at the time of the RO's denial in April 1994.  
Moreover, the Board notes that the only "new" evidence 
includes that remaining Kaiser records, from January 1991 to 
August 1995, and the November 1995 VA examination.  However, 
while the private medical records from Kaiser and the 
November 1995 VA examination are "new," they are not so 
significant that they address the specific matter under 
consideration, which is whether there is a nexus between any 
current skin rash, boils, and malignant melanoma, and the 
appellant's period of service, including any Agent Orange 
exposure, therein.  See 38 C.F.R. § 3.156(a) (1999).  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  Thus, upon a review of the 
"new" evidence, the Board notes that the Kaiser records 
show that in September 1995, the appellant was diagnosed with 
tinea pedis versus dermatitis of his feet.  The records also 
reflect that in August 1992, a biopsy from the appellant's 
left shoulder was interpreted as showing no evidence of 
residual malignant melanoma.  Moreover, the Board observes 
that the records are negative for any complaints or findings 
of boils.  

Additionally, in the appellant's November 1995 VA 
examination, the appellant was diagnosed with the following: 
(1) tinea pedis, bilateral, (2) history of recurrent rash on 
arms and legs, and (3) alopecia areata, scalp and beard.  In 
regards to the appellant's history of recurrent rash on arms 
and legs, the examiner stated that the rash was not currently 
apparent and that he could not really comment on what it 
possibly represented.  The examiner also indicated that the 
appellant's medical history was very unclear and that it was 
not clear as to which of his problems began in the service, 
if any.  According to the examiner, clearly, none of the 
appellant's problems represented chloracne nor did any of 
them represent porphyria.  Moreover, the examiner further 
indicated that he could not directly relate any of the above 
diagnoses to exposure to Agent Orange. 

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for skin rash, boils, 
and malignant melanoma, claimed as residuals of exposure to 
Agent Orange.   He has presented no new, significant evidence 
showing a nexus between any current skin rash, boils, and 
malignant melanoma, and his period of service, including any 
Agent Orange exposure, therein.  Specifically, the evidence 
of record is negative for any medical evidence which shows 
that there is a link between any current skin rash, boils, 
and malignant melanoma, and the appellant's period of 
service, including any Agent Orange exposure, therein.  In 
fact, as previously stated, the examiner from the appellant's 
November 1995 VA examination indicated that he could not 
directly relate any of the appellant's current diagnoses to 
exposure to Agent Orange.  Therefore, because the additional 
evidence is not new and material, his claim must be denied.  


ORDER

Entitlement to service connection for paroxysmal atrial 
fibrillation/tachycardia, to include on a secondary basis, is 
denied.  

New and material evidence having been submitted, the claim 
for service connection for right ear hearing loss is 
reopened, and the appeal is allowed to that extent.  

New and material evidence having not been submitted, service 
connection for skin rash, boils, and malignant melanoma, 
claimed as residuals of exposure to Agent Orange, is denied.  


REMAND

Having reopened the appellant's claim for service connection 
for right ear hearing loss, the Board must next determine if 
the claim is well grounded based on all of the evidence of 
record.  See Winters and Elkins, both supra.  The Board finds 
that the appellant's claim is well grounded in accordance 
with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) in that his 
claim is plausible based upon the clinical evidence of record 
and the evidentiary assertions provided by the appellant 
which are within the competence of lay party.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); King v. Brown, 5 Vet. App. 
19 (1993).  Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist the appellant in 
the development of evidence pertinent to that claim.  
38 U.S.C.A. § 5107. 

In the appellant's February 1998 VA audiometric evaluation, 
the appellant stated that he had a history of noise exposure 
while he was in the military.  The appellant indicated that 
during service, he did not wear any hearing protection.  He 
reported that following his discharge, he noticed a gradual 
decrease in his hearing. The results of the appellant's 
audiometric testing were interpreted as showing that the 
appellant had hearing within normal limits through 3,000 
Hertz, with sloping to mild noise-induced loss in the higher 
frequencies for the right ear.

The statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for right 
ear hearing loss.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA ear 
examination by a specialist, if 
available, to determine the nature, 
severity, and etiology of any right ear 
hearing loss.  All testing, to include an 
audiogram, should be performed.  It is 
requested that the examiner obtain a 
detailed history of in-service and post-
service noise exposure.  After reviewing 
the available medical records, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current right 
ear hearing loss was caused by noise 
exposure in service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for right ear hearing 
loss. 

If the benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and the opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

